Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 6, 1993, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
People v Ventimiglia (52 NY2d 350), requires that when the People wish to introduce evidence of a defendant’s uncharged crimes, "a prosecutor who intends to adduce [such evidence] before the jury should first obtain a ruling from the Trial Judge by offering the testimony out of the presence of the jury” *532(People v Ventimiglia, supra, at 356). "Whether some time prior to trial, just before the trial begins or just before the witness testifies will depend upon the circumstances of the particular case” {supra, at 362). On the facts of this case, the court’s refusal to make an advance Ventimiglia ruling was a provident exercise of the court’s discretion {see, People v Randall, 177 AD2d 661; People v Linton, 166 AD2d 670).
The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.